Exhibit 99.1 FOR IMMEDIATE RELEASE News Release Linda McNeill Investor Relations (713) 267-7622 BRISTOW GROUP REPORTS FINANCIAL RESULTS FOR ITS 2, 2010 HOUSTON, August 4, 2010 – Bristow Group Inc. (NYSE: BRS) today reported financial results for its June 2010 quarter. “We are pleased with our June 2010 quarter results, which were slightly better than our internal expectations and compared favorably with the June quarter last year,” said William E. Chiles, President, Chief Executive Officer and Chief Financial Officer of Bristow Group.“Operating margins improved in all business units with the exception of our Other International business unit which was lower primarily due to delayed start up of new contracts in Brazil.We experienced only modest gains on the sale of a few aircraft; however, the aftermarket for used aircraft continues to show signs of improvement.Our gains on aircraft sales during the June 2010 quarter were $4.3 million lower than those during the same quarter last year.While these sales are a recurring part of our business, their timing can be unpredictable. “Our North America business unit benefitted during the quarter from contracts with BP in the Gulf of Mexico, where 18 of our aircraft are supporting the well control and spill cleanup efforts.While we can’t predict how long this work will continue, during this quarter the new work more than offset lost business from customers stalled by the deep-water moratorium.” JUNE 2 June 2010 quarter revenue totaled $292.2 million compared to $290.5 million in the June 2009 quarter. Operating income in the June 2010 quarter was $39.7 million compared to $44.8 million in the June 2009 quarter. Earnings before Interest, Taxes, Depreciation and Amortization (“EBITDA”) totaled $59.8 million in the June 2010 quarter compared to $61.7 million in the June 2009 quarter.EBITDA is a measure that has not been prepared in accordance with Accounting Principles Generally Accepted in the United States of America (“GAAP”).Please refer to disclosures contained at the end of this news release for additional information about EBITDA. Net income totaled $20.8 million in the June 2010 quarter, or $0.57 per diluted share, compared to $23.7 million, or $0.66 per diluted share, in the June 2009 quarter. 1 “In addition to the activity with BP in the Gulf of Mexico, our June 2010 quarter results also benefitted from activity levels that remained robust in Australia and Nigeria,” Chiles said. “Australia continues to generate improving returns, as we see the benefits of a two-year management overhaul.Results in this business unit also benefitted from changes in foreign currency exchange rates. “Near-term results in Nigeria may flatten commencing in the December 2010 quarter due to the non-renewal of a contract under which we operate six of a customer’s aircraft.We expect the lost revenue of approximately $42 million per year to eventually be offset by new contract awards with other customers and increased ad hoc flying in this region. “In Europe, overall activity levels declined in the June 2010 quarter, but they were in line with our expectations.With the startup of new contracts, we expect results from our Europe business unit to strengthen beginning in the September quarter.We are currently experiencing an increased level of tendering activity, which bodes well for the performance of this unit going forward. “In our emerging market business unit, Other International, we were negatively impacted by our exit from Kazakhstan late last fiscal year and by weak results in Brazil caused mainly by higher costs associated with the startup of new aircraft contracts.We expect results from Brazil to be significantly stronger beginning in the September quarter. “Most of our larger customers are primarily national and international oil companies, and with oil prices appearing to stabilize in the $70-90 per barrel range, we expect capital spending on both exploration and development to improve this year.Some large projects that were put on hold last year are being restarted, and we see additional opportunities in new and existing markets in the future. “It is not possible to accurately predict demand for the remainder of the fiscal year in the Gulf of Mexico, given the political uncertainty over the deep water drilling moratorium.We expect our contract work with BP to decline when the spill cleanup effort begins to wind down.A small number of deepwater drilling rigs have already begun mobilization to other markets.However, we are well-positioned to respond to demand changes in this and other markets in the future. “As previously disclosed, we expect revenue and earnings per share for the current fiscal year to be stronger than fiscal year 2010 as we put additional newer-technology aircraft to work for our customers and realize the benefit of cost efficiencies from our recently reorganized structure. “We continue to expect a sequential improvement in our financial results for the second quarter of this fiscal year and we also anticipate a much stronger second half compared to the first half of fiscal year 2011,” Chiles said. CAPITAL AND LIQUIDITY In the June 2010 quarter, net cash generated by operating activities was $25.7 million and net cash used in investing activities was $23.2 million.At June 30, 2010, we had: · $1.4 billion in stockholders’ investment and $711.5 million of indebtedness, · $73.9 million in cash and a $100 million undrawn revolving credit facility, and · $81 million in aircraft purchase commitments for seven aircraft. 2 CONFERENCE CALL Management will conduct a conference call starting at 10:00 a.m. EDT (9:00 a.m. CDT) on Thursday, August 5, 2010, to review financial results for the 2011 first quarter.This release and the most recent investor slide presentation are available in the investor relations area of our web page at www.bristowgroup.com.The conference call can be accessed as follows: Via Webcast: · Visit Bristow Group’s investor relations Web page at www.bristowgroup.com · Live: Click on the link for “Bristow Group Fiscal 2011 First Quarter Earnings Conference Call” · Replay: A replay via webcast will be available approximately one hour after the call’s completion and will be accessible for approximately 90 days Via Telephone within the U.S.: · Live: Dial toll free 1-877-941-9205 · Replay: A telephone replay will be available through August 19, 2010 and may be accessed by calling toll free 1-800-406-7325, passcode: 4330736# Via Telephone outside the U.S.: · Live: Dial 480-629-9866 · Replay: A telephone replay will be available through August 19, 2010 and may be accessed by calling 303-590-3030, passcode: 4330736# ABOUT BRISTOW GROUP INC. Bristow Group Inc. is a leading provider of helicopter services to the worldwide offshore energy industry.Through its subsidiaries, affiliates and joint ventures, the Company has major transportation operations in the North Sea, Nigeria and the U.S. Gulf of Mexico, and in most of the other major offshore oil and gas producing regions of the world, including Alaska, Australia, Brazil, Mexico, Russia and Trinidad. For more information, visit the Company’s website at www.bristowgroup.com. FORWARD-LOOKING STATEMENTS DISCLOSURE Statements contained in this news release that state the Company’s or management’s intentions, hopes, beliefs, expectations or predictions of the future are forward-looking statements.These forward-looking statements include statements regarding the impact of activity levels, business performance, fiscal 2011 results, industry capital spending and other market and industry conditions.It is important to note that the Company’s actual results could differ materially from those projected in such forward-looking statements.Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2010 and annual report on Form 10-K for the fiscal year ended March 31, 2010.Bristow Group Inc. disclaims any intention or obligation to revise any forward-looking statements, including financial estimates, whether as a result of new information, future events or otherwise. (financial tables follow) 3 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Gross revenue: Operating revenue from non-affiliates $ $ Operating revenue from affiliates Reimbursable revenue from non-affiliates Reimbursable revenue from affiliates Operating expense: Direct cost Reimbursable expense Depreciation and amortization General and administrative Gain on disposal of other assets Earnings from unconsolidated affiliates, net of losses ) Operating income Interest income Interest expense ) ) Other income (expense), net ) Income before provision for income taxes Provision for income taxes ) ) Net income Net income attributable to noncontrolling interests ) ) Net income attributable to Bristow Group Preferred stock dividends — ) Net income available to common stockholders $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted EBITDA $ $ 4 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable from non-affiliates Accounts receivable from affiliates Inventories Prepaid expenses and other current assets Total current assets Investment in unconsolidated affiliates Property and equipment – at cost: Land and buildings Aircraft and equipment Less – Accumulated depreciation and amortization ) ) Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ $ Accrued wages, benefits and related taxes Income taxes payable — Other accrued taxes Deferred revenues Accrued maintenance and repairs Accrued interest Other accrued liabilities Deferred taxes Short-term borrowings and current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Accrued pension liabilities Other liabilities and deferred credits Deferred taxes Stockholders’ investment: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Noncontrolling interests $ $ 5 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Discount amortization on long-term debt Gain on disposal of assets ) ) Gain on sale of joint ventures ) — Stock-based compensation Equity in earnings from unconsolidated affiliates less than dividends received Tax benefit related to stock-based compensation ) ) Increase (decrease) in cash resulting from changes in: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued liabilities ) Other liabilities and deferred credits ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Deposits on assets held for sale Proceeds from sale of joint ventures — Proceeds from asset dispositions Acquisition, net of cash received — ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings — Repayment of debt ) ) Distribution to noncontrolling interest owners ) — Partial prepayment of put/call obligation ) ) Preferred stock dividends paid — ) Issuance of common stock Tax benefit related to stock-based compensation 26 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 6 BRISTOW GROUP INC. AND SUBSIDIARIES SELECTED OPERATING DATA (In thousands, except flight hours and percentages) (Unaudited) Three Months Ended June 30, Flight hours (excludes Bristow Academy andunconsolidated affiliates): North America Europe West Africa Australia Other International Consolidated total Gross revenue: North America $ $ Europe West Africa Australia Other International Corporate and other Intrasegment eliminations ) ) Consolidated total $ $ Operating income (loss): North America $ $ Europe West Africa Australia Other International Corporate and other ) ) Gain on disposal of assets Consolidated total $ $ Operating margin: North America % % Europe % % West Africa % % Australia % % Other International % % Consolidated total % % 7 BRISTOW GROUP INC. AND SUBSIDIARIES AIRCRAFT COUNT AS OF JUNE 30, 2010 Aircraft in Consolidated Fleet Helicopters Small Medium Large Training Fixed Wing Total (1) Unconsolidated Affiliates (2) Total North America 74 28 6 — — — Europe — 14 37 — — 51 63 West Africa 12 33 5 — 3 53 — 53 Australia 2 13 18 — — 33 — 33 Other International 5 41 13 — — 59 Corporate and other — — — 80 — 80 — 80 Total 93 79 80 3 Aircraft not currently in fleet: (3) On order — 3 4 — — 7 Under option — 28 13 — — 41 Includes 14 aircraft held for sale. The 199 aircraft operated or managed by our unconsolidated affiliates are in addition to those aircraft leased from us. This table does not reflect aircraft which our unconsolidated affiliates may have on order or under option. BRISTOW GROUP INC. AND SUBSIDIARIES GAAP RECONCILIATIONS EBITDA is a measure that has not been prepared in accordance with GAAP and has not been audited or reviewed by our independent auditors.EBITDA is therefore considered a non-GAAP financial measure.A description of adjustments and a reconciliation to net income, the most comparable GAAP financial measure to EBITDA, is as follows (in thousands): Three Months Ended June 30, (Unaudited) Net income $ $ Provision for income taxes Interest expense Depreciation and amortization EBITDA $ $ # # # 8
